United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 14-976
Issued: December 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 25, 2014 appellant filed a timely appeal from a January 14, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition causally related to factors of his federal employment.

1

Appellant filed a timely request for oral argument. By order dated November 7, 2014, the Board denied
appellant’s request on the grounds that his arguments could be adequately addressed in a decision based on review
of the case record. Order Denying Request for Oral Argument, Docket No. 14-976 (issued November 7, 2014).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 15, 2013 appellant, then a 46-year-old immigration enforcement agent, filed an
occupational disease claim (Form CA-2) alleging that his administrative duties caused major
depression and anxiety. He first became aware of his condition and that it was caused or
aggravated by his employment on January 11, 2013. Appellant was last exposed to conditions
alleged to have caused his disease or illness on April 17, 2013.3 No evidence was received with
the claim.
By letter dated August 23, 2013, OWCP notified appellant of the deficiencies in his
claim. It afforded him 30 days to submit additional evidence and respond to its inquires. OWCP
requested that appellant complete a questionnaire and provide a narrative statement describing
the specific instances and conditions of his employment that formed the basis for his claim.
Appellant was also advised that he was required to submit medical evidence which substantiated
that he had an emotional condition which was caused by factors of his federal employment.
In an August 27, 2013 report of telephone call, OWCP noted that appellant stated that he
had previously sent documentation, but was advised that no documentation had been received in
this case record or case file number xxxxxx314, which was a duplicative claim for the same
injury. No additional evidence was submitted.4
By decision dated January 14, 2014, OWCP found that appellant failed to establish a
compensable factor of employment. Appellant failed to identify the incidents or conditions upon
which his claim was based, thereby precluding OWCP from performing its adjudicatory function
of determining the truth of his allegations and whether the factors that caused his claimed
condition were within the coverage of FECA.
LEGAL PRECEDENT
To establish a claim that an emotional condition arose in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that he has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to the condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to the
emotional condition.5
Workers compensation does not apply to each and every injury or illness that is somehow
related to an employee’s employment. There are situations where an injury or an illness has
some connection with the employment but nevertheless does not come within the concept or
3

The person filing on behalf of appellant indicated that appellant was no longer employed with the employing
establishment and was previously hospitalized and was not aware of his ability to file a claim until advised by an
attorney.
4

The record reflects that OWCP processed appellant’s occupational disease claim under file number xxxxxx314.
A decision denying the claim was issued on July 10, 2014 which is not the subject of the present appeal.
5

D.L., 58 ECAB 217 (2006).

2

coverage of workers compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force (RIF) or his or her frustration from not being permitted to work in a particular
environment or to hold a particular position.7
A claimant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.8 This burden includes the submission of a detailed
description of the employment factors or conditions, which the claimant believes caused or
adversely affected a condition for which compensation is claimed and a rationalized medical
opinion relating the claimed condition to compensable employment factors.9
ANALYSIS
Appellant filed a claim for occupational disease on July 15, 2013 alleging an emotional
condition due to his administrative duties. He stopped work as of April 17, 2013 and was last
exposed to conditions alleged to have caused his disease or illness on that day. By letter dated
August 23, 2013, OWCP reviewed appellant’s claim and advised him that he needed to
substantiate the factual elements of his claim. It requested a statement describing the job factors
or incidents he believed contributed to his condition and a narrative medical report from a
physician which provided a medical explanation regarding the cause of his emotional
condition.10 Appellant did not respond. He failed to submit a narrative statement, supporting
documentation or any medical evidence regarding his condition. The Board finds that appellant
has failed to meet his burden of proof to establish his claim.
To establish a claim for compensation appellant must submit a statement identifying the
factors of employment he believed caused his condition, and he must submit rationalized medical
evidence which explains how the alleged factors caused a diagnosed medical condition.11
In the absence of a narrative statement from appellant describing the specific instances
and conditions of his employment that allegedly form the basis for his claim,12 the Board finds
6

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

See Pamela R. Rice, 38 ECAB 838, 841 (1987).

9

See Effie O. Morris, 44 ECAB 470, 473-74 (1993).

10

OWCP met its responsibility to advise appellant of the type of factual and medical evidence needed to establish
his claim. Norman M. Perras, 49 ECAB 191 (1997); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Development of Claims, Chapter 2.800.3(a) (March 2011).
11

See Donald W. Wenzel, 56 ECAB 390 (2005).

12

See Afrain Luiggi, Docket No. 02-50 (issued June 3, 2002); see also Rita L. Power, 35 ECAB 403 (1983).

3

that the record does not substantiate that his disability comes within the coverage of FECA.
Appellant failed to prepare a description of specific incidents or conditions of employment on
which he bases his claim.13 OWCP properly advised appellant that he should submit medical
evidence in support of his claim that provided a medical diagnosis and explained how the
diagnosed condition was causally related to alleged factors of employment. Appellant did not
submit any medical evidence in support of his claim.
As appellant has not submitted the essential information necessary to the proper
adjudication of his claim, he has not established his claim for compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

George Tseko, 40 ECAB 948 (1989).

4

